        Case 5:16-cv-06370-EJD Document 396 Filed 10/10/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS DILLICKRATH, (pro hac vice)
     2099 Pennsylvania Avenue, NW, Suite 100
 4   Washington, D.C. 20006-6801
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     DYLAN I. BALLARD, Cal. Bar No. 253929
 8   HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
10   Telephone:    415.434.9100
     Facsimile:    415.434.3947
11   E-mail:       mscarborough@sheppardmullin.com
                   dballard@sheppardmullin.com
12                 heckert@sheppardmullin.com
                   jsiu@sheppardmullin.com
13
   Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16
                                     UNITED STATES DISTRICT COURT
17
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
     OPTRONIC TECHNOLOGIES, INC. d/b/a                 Case No. 5:16-cv-06370-EJD-VKD
19 Orion Telescopes & Binoculars, a California         Assigned To: Honorable Edward J. Davila
     corporation,
20                                                     DEFENDANTS’ APPLICATION AND
                       Plaintiff,                      [PROPOSED] ORDER REGARDING
21                                                     TRIAL EQUIPMENT
              v.
22                                                     Compl. Filed:         Nov. 1, 2016
   NINGBO SUNNY ELECTRONIC CO.,                        First Am. Compl.: Nov. 3, 2017
23 LTD., SUNNY OPTICS, INC., MEADE                     Final Pretrial Conf.: Oct. 10, 2019
   INSTRUMENTS CORP., and DOES 1-25,                   Trial Date:           Oct. 15, 2019
24
                       Defendants.
25
26
27
28

                                                                     Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4830-3803-4857.1     DEFENDANTS’ APPLICATION AND [PROPOSED] ORDER RE TRIAL EQUIPMENT
        Case 5:16-cv-06370-EJD Document 396 Filed 10/10/19 Page 2 of 3



 1 TO THE HONORABLE COURT:
 2            Defendants hereby apply to the Court for an order permitting their attorneys of record,

 3 Michael W. Scarborough, Leo D. Caseria, Dylan I. Ballard, Thomas Dillickrath, and Joy O. Siu of
 4 Sheppard Mullin Richter & Hampton LLP, as well as Jeff Gold and Peder Rudling of Trial
 5 Technologies, to bring the following equipment into Courtroom 4 for trial in the above-captioned
 6 matter, which is scheduled to commence on October 15, 2019 at 9:00 a.m.
 7            1.       Multiple laptop computers and laptop docking station(s)

 8            2.       USB flat panel tech monitor

 9            3.       Two to three iPads

10            4.       Multiple USB external drives and an external hard drive

11            5.       Two to three remote mice and/or trackballs and keyboards

12            6.       Various cables and adapters, including: 2x laptop power supply, 30’ HDMI cable,

13                     25’ VGA cable, AC extension cables, and audio cables, and three

14                     iPhone/iPad/iWatch adapters

15            7.       AC power strips

16            8.       Mackie SRM-150 anchor speaker

17            9.       Dell LaserJet printer

18            10.      Rolling carts

19            11.      One dolly

20            12.      Flipcharts and easels

21 Dated: October 10, 2019
22                                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
23
24                                             By                   /s/ Leo D. Caseria
                                                                    LEO D. CASERIA
25
                                                              Attorneys for Defendants
26                                                     NINGBO SUNNY ELECTRONIC CO., LTD.,
                                                             SUNNY OPTICS, INC., and
27                                                         MEADE INSTRUMENTS CORP.
28

                                                   -1-               Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4830-3803-4857.1     DEFENDANTS’ APPLICATION AND [PROPOSED] ORDER RE TRIAL EQUIPMENT
        Case 5:16-cv-06370-EJD Document 396 Filed 10/10/19 Page 3 of 3



 1                                             [PROPOSED] ORDER

 2            Upon consideration of Defendants’ application for an order allowing their counsel and

 3 agents to bring technical equipment into the courtroom for trial, and for good cause shown, it is
 4 hereby ORDERED that Defendants are permitted to bring the following equipment into
 5 Courtroom 4 for trial in the above-captioned matter:
 6            1.       Multiple laptop computers and laptop docking station(s)

 7            2.       USB flat panel tech monitor

 8            3.       Two to three iPads

 9            4.       Multiple USB external drives and an external hard drive

10            5.       Two to three remote mice and/or trackballs and keyboards

11            6.       Various cables and adapters, including: 2x laptop power supply, 30’ HDMI cable,

12                     25’ VGA cable, AC extension cables, and audio cables, and three

13                     iPhone/iPad/iWatch adapters

14            7.       AC power strips

15            8.       Mackie SRM-150 anchor speaker

16            9.       Dell LaserJet printer

17            10.      Rolling carts

18            11.      One dolly

19            12.      Flipcharts and easels

20
21 IT IS SO ORDERED.
22
23 Dated: __________
           10/10/2019
                                                           Hon. Edward J. Davila
24                                                         United States District Judge
25
26
27
28

                                                   -2-               Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4830-3803-4857.1     DEFENDANTS’ APPLICATION AND [PROPOSED] ORDER RE TRIAL EQUIPMENT
